DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-12, 14, 16, 17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2012/014490 (Shinozaki hereinafter).
English equivalent US 2013/0133675 used for citation. All citations to ‘Shinozaki’ refer to US 2013/0133675.
Regarding claims 1-3, 5, 7, 9-12, 20 and 22, Shinozaki teaches a smoking article (Fig. 8), comprising: an air impermeable (blind) combustible heat source (10) in which no longitudinal airflow channels are provided in the heat source, such that air drawn through the smoking article does not pass through any airflow channels along the heat source, tobacco material (20) (aerosol-forming substrate) downstream of the blind combustible heat source (10), first air inlets (32) around a periphery of the aerosol-forming substrate, a non-combustible air impermeable barrier (52) disposed between the rear face of the heat source and the aerosol forming substrate, a mouthpiece (24) downstream of the aerosol-forming substrate ([0100] and Fig. 1), a transfer element (22r) between the aerosol-forming substrate and the mouthpiece ([0098] and Fig. 1), and a heat conducting element (50) around and in contact with a rear portion of the blind combustible heat source (10) and an adjacent front portion of the aerosol-forming substrate (20) ([0125]-[0130]). 
Shinozaki teaches heat conducting element (50) is a combination of heat source holder (14) and material holder (18) ([0123]) wherein heat source holder (14) and material holder (18) are made up of a plurality of laminates of an aluminum metal layer and paper layer superposed one upon the other in a radial direction ([0085] and [0093]), the heat conduction holder (50) is interpreted to have this same configuration. Thereby, heat conduction holder (50) includes a first metal layer (heat-conducting element) around and in contact with a rear portion of the blind combustible heat source and an adjacent front portion of the aerosol-forming substrate; a second heat-conducting element around at least a portion of the first heat-conducting element, 
Alternatively, if it is argued that heat conduction holder (50) is not explicitly taught to have this configuration, Shinozaki teaches heat conduction holder (50) is made of a highly heat-conductive material ([0123]). Shinozaki further discloses heat source holder (14) comprises a plurality of laminates superposed one upon the other in a radial direction, each laminate including an aluminum metal layer with excellent heat conductivity and a paper layer bonded together ([0085]-[0086]). It would have been obvious to one of ordinary skill in the art to use the plurality of laminates as the heat conduction holder (50) to include the highly heat-conductive material desired by Shinozaki for the heat conduction holder (50).
Regarding claim 8, Shinozaki teaches the total thickness of the metal layers is 30 microns ([0085]), and thereby when two metal layers are used, this teaches or suggests that the second layer (heat-conducting element) has a thickness of 15 microns.
Regarding claim 14, Shinozaki teaches the layers are laminated which would suggest to one of ordinary skill in the art that the upstream and downstream edges of the heat-conducting elements would be substantially aligned.
Regarding claim 16, Shinozaki teaches the substrate is spaced apart from the rear face of the combustible heat source via barrier (52).
Regarding claim 17, Shinozaki teaches second air inlets (32 in Fig. 6) located between the rear face of the heat source and the aerosol-forming substrate.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki as applied to claim 1 above, and further in view of US 20100258139 (Onishi hereinafter).
Regarding claim 15, Shinozaki does not expressly teach that the aerosol-forming substrate abuts the rear face of the combustible heat source. 
Onishi teaches that the aerosol forming substrate (122) abuts the rear face of the combustible heat source (141) (Fig. 1A).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the substrate and heat source abut in Shinkzaki with a reasonable expectation of success and predictable results.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki as applied to claim 1 above, and further in view of WO 2011/117750 (Poget hereinafter).
Regarding claims 4 and 19, Shinozaki teaches the first and second heat-conducting elements are separated by a paper wrapper. A distance of separation is not taught. Poget teaches a smoking article comprising a paper wrapper (30) having a thickness of 140 microns (Fig. 2 and page 8, lines 1-20). It would have been obvious to skill in the art to use the thickness taught by Poget for the paper wrapper in Shinozaki to achieve the same, predictable result of a 

Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki as applied to claim 1 above, and further in view of US 2009/0065011 (Maeder hereinafter).
Regarding claim 6, Shinozaki does not teach the claimed arrangement. Maeder teaches a smoking article including a first heat-conducting element (22) and a second heat-conducting element (32) for retaining heat downstream of the first element (Fig. 2 and [0048]). This would suggest to one of ordinary skill in the art that in the article of Shinozaki, the second heat-conducting element may extend beyond the first heat-conducting element in a downstream direction to achieve the same, predictable result of retaining heat in the rear portion of the substrate.
Regarding claim 18, Shinozaki does not expressly teach an aerosol modifying agent downstream of the aerosol-forming substrate. Maeder teaches including flavorant in the mouthpiece ([0058] and [0060]) to effect the flavor of the aerosol. It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a flavorant in the mouthpiece of Shinkzaki with a reasonable expectation of success and predictable results, namely effecting the flavor of the aerosol inhaled by the user.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki as applied to claim 1 above, and further in view of US 4,819,665 (Roberts hereinafter).
Regarding claim 21, Shinozaki teaches the heat-conducting elements include a heat-conductive material such as aluminum. Steel is not disclosed. Roberts teaches a smoking article wherein a heat-conductive material may include aluminum or steel (col. 20, lines 6-9). It thereby would have been obvious to one of ordinary skill in the art to use steel for the heat-conducting elements in Shinozaki to achieve predictable results.

Claim 1-12, 15-20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0067360 (CONNER hereinafter) in view of CN1039710 (SERRANO hereinafter) and further in view of SHINOZAKI.
Regarding claims 1-3, 5, 11, 12, 20 and 23, CONNER teaches a smoking article (Fig. 2), comprising: a combustible heat source (40); an aerosol-forming substrate (55); a mouthpiece (65) downstream of the aerosol-forming substrate (Figs. 1 and 2), a transfer element (467 in Fig. 4) which is an open-ended tubular hollow body, between the aerosol-forming substrate and the mouthpiece ([0067]); a first heat conducting element (64), specifically a laminate of foil and paper ([0007], [0040], [0072]) circumscribing a rear portion of the heat source and the substrate (Fig. 2); and, one first inlet (81) around a periphery of the substrate and configured to draw air therethrough into the substrate in a radial direction (Fig. 2).
CONNER does not teach a first heat-conducting element and a second heat-conducting element, radially separated from each other.
	SERRANO teaches a smoking article (10) (Figs. 2, 7, 8) comprising a carbon heat source (20) and a substrate (21) which releases flavored vapors and gases when contacted by hot gases flowing through the heat source. Element 23 is made of an outer aluminum layer (80), an inner 
The combined teachings of CONNER and SERRANO do not expressly state that the heat source is “blind”; however, the instant specification states that a “blind” heat source is defined as “a combustible heat source that does not include any airflow channels extending from the front face to the rear face of the combustible heat source.” The heat source of CONNER is blind, according to this definition, because it does not include any airflow channels (neither enclosed and extending through the interior of the heat source or non-enclosed and extending along the exterior of the heat source) extending from the front face to the rear face of the combustible heat source (CONNER, [0023] and Fig.3). 
The combined teaching of CONNER and SERRANO do not expressly teach a non-combustible substantially air impermeable barrier disposed between the rear face of the combustible heat source and the aerosol-forming substrate. 

Regarding claims 4 and 19, modified CONNER does not expressly teach the thickness of the paper, which separates the first and second heat-conducting elements; however, paper is thicker than 50 microns. In the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the paper thicker than 50 microns so that the paper is able to function as insulation.  
Regarding claim 6, SERRANO does not expressly teach that the second heat-conducting element extends beyond the first heat-conducting element in a downstream direction; however, it would have been obvious for one of ordinary skill in the art at the time of the 
Regarding claim 7, SERRANO teaches that the second heat-conducting element overlies an entire length of the first heat-conducting element (Fig. 8). 
Regarding claim 8, SERRANO teaches an outer wrapper (14) provided over the second heat-conducting element (Fig. 8).
Regarding claims 9 and 10, CONNOR teaches that the heat conducting element is a laminate, thus it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the heating elements of SERRANO laminates also with reasonable expectation of success and predictable results. The laminate (comprising a wrapper) would have been visible from the external surface of the smoking article.
Regarding claim 15, SERRANO teaches that the flavor bed (21) abuts the rear face of the carbon heat source (20).
Regarding claim 16, CONNOR teaches that the substrate (55) is spaced apart from the rear face of the combustible heat source (40). 
Regarding claim 18, CONNOR teaches that the substrate maybe include a flavor capsule ([0041]). 
Regarding claim 22, CONNOR teaches that the one or more first air inlets (81) are located proximate to the downstream end of the aerosol-forming substrate (Fig. 2). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER in view of SERRANO in view of SHINOZAKI as applied to claim 16 above, and further in view of US 5,067,499 (BANERJEE hereinafter).
Regarding claim 17, modified CONNER do not teach second air inlets in the space between the rear face of the heat sources and the substrate.
BANERJEE teaches a smoking article with a combustible heat source (10), an aerosol forming substrate (30) and a space between the rear face of the heat sources and the substrate (97), wherein the space includes second air inlets (100) surrounding the void space which permit sufficient air to enter the void space to provide appropriate pressure drop (Fig. 3 and col. 7, lines 41-47). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included second air inlets in the space between the rear face of the heat sources and the substrate of modified CONNER in order to permit sufficient air to enter the void space to provide appropriate pressure drop (BANERJEE, col. 7, lines 41-47).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER in view of SERRANO in view of SHINOZAKI as applied to claim 1 above, and further in view of US 20110192408 (INAGAKI hereinafter).
Regarding claim 21, modified CONNER do not teach steel.
INAGAKI teaches a flavor inhalation article wherein the foil can be aluminum or stainless steel ([0084]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted stainless steel for aluminum with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Regarding Mironov, the Applicant stated that the instant application and Mironov were, not later than the effective filing date of the claimed invention in this application, owned by Philip Morris Products A.A. Thus, the subject matter disclosed in Mironov may not be used in a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 against the claims of this application. The rejection in view of Mironov has thus been removed.
The Applicant argues that Shinozaki does not teach that the heat combustion holder 50 is a combination of heat source holder 14 and material holder 18, and therefore, contrary to the Examiner’s assertions, the heat conduction holder 50 of the second embodiment illustrated in Shinozaki’s Fig. 7 and the third embodiment illustrated in Shinozaki’s Fig. 8 cannot be considered to have the same laminated structure as the heat source holder 14 or the material holder 18 of the first embodiment illustrated in Shinozaki’s Figs 1-4. The Examiner respectfully disagrees. Simply because Shinozaki teaches that the heat conduction holder 50 serves as both of the heat source holder 14 and the material holder 18 and has the function of transferring the heat of the carbon heat source 10 to the tobacco material 20, and the heat conduction holder 50 is made of a highly heat-conductive material, does not mean that the heat conduction holder 50 does not have the same configuration as described for heat source holder 14 and the material holder 18, including a paper layer.

The Applicant argues that it would not have been obvious for one of ordinary skill in the art to have included a noncombustible air-impermeable barrier disposed between the rear face of the heat source and the substrate of the combined teaching of Conner and Serrano in order to prevent combustion gas from flowing into the substrate based on the teaching of Shinozaki because such a modification would prevent convective heat transfer from the heat source to the substrate and so would be in contradiction to the overall principle of operation of Conner (and Serrano) that the substrate is heated by both conductive and convective heat transfer. The Examiner respectfully disagrees. Shinozaki teaches an air-impermeable barrier between the heat source and the substrate. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747